STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF LOUISIANA                                               NO.    2021    KW    0869R

VERSUS


DAMON      CAIN,   JR.                                                      AUGUST    1,    2022




In   Re:       Damon     Cain,      Jr.,    applying   for                                   19th
                                                             supervisory       writs,
               Judicial      District        Court,    Parish    of   East    Baton        Rouge,
               No.   DC - 20- 01217.



BEFORE:        WHIPPLE,      C. J.,    PENZATO AND     HESTER,    JJ.


        MOTION TO DISMISS WRIT APPLICATION GRANTED.

                                               VGW
                                               AHP

                                               CHH




COURT      OF APPEAL,      FIRST    CIRCUIT




                                       Cl
      JD      TY   CLERK    OF   COURT
               FOR   THE    COURT